Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 27, 2007                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

  132493                                                                                                Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                         Stephen J. Markman,
                                                                                                                       Justices

  v                                                                  SC: 132493
                                                                     COA: 269770
                                                                     Wayne CC: 02-008665-01
  ANTONIO DUANE WARE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 26, 2006
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 27, 2007                   _________________________________________
           p0220                                                                Clerk